UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6298



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY MCCLAIN, a/k/a Ice, a/k/a New York,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:96-cr-00179-CMC-1)


Submitted:   March 24, 2008                 Decided:   April 9, 2008


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony McClain, Appellant Pro Se. Christopher Todd Hagins, Nancy
Chastain Wicker, Scarlett Anne Wilson, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony   McClain   appeals    the   district   court’s   order

denying his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a

reduction to his sentence based on an amendment to the Sentencing

Guidelines.   We have reviewed the record and find no reversible

error.   Accordingly, we find the district court did not abuse its

discretion in denying the motion. See United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject

to the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                - 2 -